[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT IN ACCORDANCE WITH STIPULATION
This action, by Order of Notice, Writ, Summons and Complaint, claiming damages came to this court on February 26, 1991, and thence to the present time when the parties appeared by counsel, and stipulated in open Court, and/or filed a written Stipulation, that judgment be entered as hereinafter set forth.
The Court, having heard counsel for the parties on the Stipulation, finds that judgment should be entered in accordance with the Stipulation.
WHEREUPON, it is adjudged that the Plaintiffs recover of the Defendants the amount or sum of TWO-THOUSAND FIVE-HUNDRED FIFTY AND 00/100 DOLLARS ($2,550.00) damages, without costs to any party.
Dated at Hartford, Connecticut this 16 day of October, 1991.
BY THIS COURT JOHN M. ALEXANDER, STATE TRIAL REFEREE CT Page 8891